924 So. 2d 919 (2006)
Annie COOKSEY, Appellant,
v.
John S. LINTON, et al., and Heirs of Fred Cooksey, deceased, et al., and Children of Rebecca Cooksey Linton, deceased, et al., Appellees.
No. 1D05-5448.
District Court of Appeal of Florida, First District.
March 27, 2006.
David W. Collins, Monticello, for Appellant.
Marion D. Lamb, III, Tallahassee; Buckingham Bird and Brian Hayes, Monticello, for Appellee.
PER CURIAM.
Upon consideration of the appellant's response to the Court's order of November 2, 2005, the Court has determined that the appellant has failed to demonstrate that the order on appeal is an appealable partial final judgment where the dismissed claims are interrelated and dependent on the remaining claim. See S.L.T. Warehouse Co. v. Webb, 304 So. 2d 97, 99 (Fla. 1974).
Further, although the appellant asserts that the order on appeal is otherwise appealable as a nonfinal order pursuant to Florida Rule of Appellate Procedure 9.130(a)(3)(C)(ii), we disagree. See generally Marina Bay Hotel & Club, Inc. v. McCallum, 733 So. 2d 1133 (Fla. 4th DCA 1999) (dismissing appeal of order denying motion for summary judgment as to lessees' right to extend lease because order did not directly determine immediate right *920 to possession). For these reasons the appeal is hereby dismissed.
DISMISSED.
ERVIN, PADOVANO and HAWKES, JJ., Concur.